            Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 1 of 17




 1

 2                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 3                               AT SEATTLE
 4
           ALASKA AIRLINES, INC.,
 5
                            Plaintiff,
 6                                               C20-1444 TSZ
             v.
 7
           ENDURANCE AMERICAN                    ORDER
 8         INSURANCE CO.,

 9                          Defendant.

10         ENDURANCE AMERICAN
           INSURANCE CO.,
11
                            Counterclaimant
12                          and Third-Party
                            Plaintiff,
13           v.

14         ALASKA AIRLINES, INC.,

15                          Counter
                            Defendant,
16
                      and
17
           UNITED STATES AIRCRAFT
18         INSURANCE GROUP; UNITED
           STATES AVIATION
19         UNDERWRITERS, INC.; and
           UNITED STATES AIRCRAFT
20         INSURANCE GROUP-RELATED
           DOE ENTITIES 1 THROUGH 10,
21
                            Third-Party
22                          Defendants.

23

     ORDER - 1
             Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 2 of 17




 1
           THIS MATTER comes before the Court on the Motion for Partial Summary
 2
     Judgment (“MPSJ”), docket no. 27, filed by Plaintiff Alaska Airlines, Inc. (“Alaska
 3
     Airlines”), the Motion to Dismiss, docket no. 29, filed by Third-Party Defendants United
 4
     States Aircraft Insurance Group and United States Aviation Underwriters, Inc.
 5
     (collectively “USAIG”), and the Cross-Motion for Partial Summary Judgment
 6
     (“CMPSJ”), docket no. 30, filed by Defendant Endurance American Insurance Co.
 7
     (“Endurance”). Having reviewed all papers filed in support of, and in opposition to, the
 8
     motions, the Court enters the following Order.
 9
     Background
10
           In November 2007, a Service Agreement between Alaska Airlines and Huntleigh
11
     USA Corporation (“Huntleigh”) took effect in which Huntleigh agreed to provide
12
     wheelchair escort services to Alaska Airlines passengers at the Portland International
13
     Airport (“PDX”). Service Agreement, Ex. 1 to Newsom Decl. (docket no. 31-1 at 1).
14
     The Service Agreement included an indemnification provision:
15
                  To the fullest extent permitted by law, Contractor shall indemnify,
16         defend and hold harmless Alaska Airlines, its directors, officers, employees
           and agents from and against any and all claims, damages, losses, fines, civil
17         penalties, liabilities, judgments, costs and expenses of any kind or nature
           whatsoever, including, but not limited to, interest, court costs and attorney’s
18         fees, which in any way arise out of or result from any act(s) or omission(s)
           by Contractor (or anyone directly or indirectly employed by Contractor or
19         anyone for whose acts Contractor may be liable) in the performance or
           nonperformance of services under this Agreement, including but not limited
20
                   Death of or injury to any person or persons;
21
           ...
22

23

     ORDER - 2
               Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 3 of 17




 1           However, nothing contained in this section shall be construed as an
             indemnity by Contractor against any loss, liability or claim caused solely by
 2           the acts or omissions of Company, its directors, officers, employees and
             agents, unless caused by the negligence or misconduct of Contractor, its
 3           directors, officers, employees or agents.

 4 Id. at 3. The Service Agreement further stated that it was to be governed by and

 5 construed in accordance with Oregon law. Id. at 4.

 6           On June 7, 2017, Bernice Kekona, who required wheelchair assistance, flew on an

 7 Alaska Airlines flight from Maui, Hawaii to Portland, Oregon. Kekona Compl. Ex. A to

 8 Fetters Decl. (docket no. 28 at ¶¶ 32 & 48). Kekona alleged that although she was

 9 supposed to receive gate-to-gate escort services at PDX, Huntleigh employees only

10 assisted her to outside the airplane door. Id. at ¶¶ 47, 53, & 55. While Kekona attempted

11 to find the gate for her connecting flight on her own, she fell down an escalator in her

12 wheelchair and sustained several injuries, including lacerations to her right leg that later

13 went septic. Id. at ¶¶ 60, 78, & 106. As a result, her right leg was amputated. Id. at

14 ¶ 109. On September 20, 2017, Kekona died from complications following the

15 amputation surgery. Id. at ¶ 111.

16           Kekona’s estate filed a survival and wrongful death action against Alaska Airlines

17 and Huntleigh 1 in King County Superior Court in December 2017 (“Kekona Lawsuit”).

18 See Kekona Lawsuit Compl., Ex. A to Fetters Decl. (docket no. 28). By letter dated

19 August 21, 2018, Alaska Airlines, for the third time, tendered the Kekona Lawsuit to

20

21  Huntleigh was later dismissed from the action for lack of personal jurisdiction. Order Granting
     1

   Huntleigh’s Motion to Dismiss (docket no. 28), Estate of Bernice Kekona v. Alaska Airlines, Inc. et al.,
22 Case No. 2:18-cv-00116-JCC (W.D. Wash.).

23

     ORDER - 3
             Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 4 of 17




 1 Huntleigh and Endurance, Huntleigh’s insurer, for handling, defense, and

 2 indemnification. August 2018 Tender Letter, Ex. B to Fetters Decl. (docket no. 28 at 28–

 3 31). The letter asserted that Oregon law applied. Id. at 29.

 4         Huntleigh denied Alaska Airlines’ tender on October 18, 2018. October 2018

 5 Tender Response Letter, Ex. C to Fetters Decl. (docket no. 28 at 42–43). Huntleigh

 6 denied tender purportedly because “the accident, which is the subject of the Kekona

 7 Lawsuit, did not arise out of the performance or nonperformance of Huntleigh under the

 8 Agreement.” Id.

 9         Pursuant to the arbitration clause in the Service Agreement, Alaska Airlines

10 demanded arbitration of Huntleigh’s duty to defend and indemnify Alaska Airlines in the

11 Kekona Lawsuit on July 19, 2019. Demand for Arbitration, Ex. 2 to Newsom Decl.

12 (docket no. 31-2); Fetters Decl. at ¶ 5. As part of the arbitration process, Huntleigh

13 produced to Alaska Airlines a liability insurance policy issued by Endurance (“Endurance

14 Policy”). Fetters Decl. at ¶ 6. The Endurance Policy provides coverage for bodily injury

15 as follows:

16         SECTION I – COVERAGES

17         COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
           LIABILITY
18
           1.     Insuring Agreement.
19
                  (a)    We will pay those sums that the insured becomes legally
20                       obligated to pay as damages because of bodily injury or
                         property damage to which this insurance applies resulting
21                       from your aviation operations. We will have the right and
                         duty to defend any suit seeking those damages. We may at our
22

23

     ORDER - 4
             Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 5 of 17




 1                        discretion investigate any occurrence and settle any claim or
                          suit that may result.
 2
     Endurance Policy, Ex. D to Fetters Decl. (docket no. 28 at 59) (emphasis in original).
 3
     The Endurance Policy defined “aviation operations” as “all operations arising from the
 4
     ownership, maintenance or use of locations for aviation activities” including “all
 5
     operations necessary or incidental to aviation activities.” Id. at 71. The Endurance
 6
     Policy further provided additional insured coverage under Endorsement 13:
 7
            In consideration of the premium paid and notwithstanding anything in the
 8          policy to the contrary, this endorsement amends the policy as shown below:

 9          IT IS HEREBY UNDERSTOOD AND AGREED THAT:

10          With respect to operations performed by the Named Insured on behalf of any
            person or organization to whom the Named Insured has provided a service
11          the company agrees to:

12          Include that person or organization as an Additional Insured under Liability
            Coverages
13
     Id. at 90. The Endurance Policy expressly applied “[s]eparately to each insured against
14
     whom claim is made or suit is brought.” Id. at 70 (emphasis in original). After receiving
15
     the Endurance Policy, Alaska Airlines once again tendered the Kekona Lawsuit to
16
     Endurance, which Endurance ultimately denied. Tender Letters, Exs. E & F to Fetters
17
     Decl. (docket no. 28).
18
            In April 2020, based on the parties’ written submissions, the Seattle-based
19
     arbitrator, applied Oregon law and ruled that, as a matter of law, Huntleigh had materially
20
     breached its contractual duties to defend Alaska Airlines with respect to the Kekona
21
     Lawsuit. Ex. 4 to Newsom Decl. (docket no. 31-4 at 11–12).
22

23

     ORDER - 5
             Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 6 of 17




 1         In September 2020, Alaska Airlines filed this action against Endurance alleging

 2 breach of contract, bad faith, and violations of Washington’s Insurance Fair Conduct Act

 3 (“IFCA”) and Consumer Protection Act (“CPA”). Compl. (docket no. 1 at 20–23). In

 4 March 2021, Endurance filed its Answer and a Third-Party Complaint asserting a claim

 5 for declaratory judgment and claims against USAIG for equitable contribution, statutory

 6 contribution, and subrogation. Answer (docket no. 11 at 21 & 35–40).

 7         Alaska Airlines has now filed a Motion for Partial Summary Judgment on the

 8 issue of whether Endurance breached its duty to defend. Alaska Airlines MPSJ (docket

 9 no. 27). Endurance filed a Cross-Motion for Summary Judgment and a Response,

10 arguing that Alaska Airlines’ Motion is moot and that Oregon law applies to Alaska

11 Airlines’ claim for breach of contract, as well as its non-contract claims. Endurance

12 CMPSJ (docket no. 30). USAIG also filed a Motion to Dismiss Endurance’s third-party

13 claims against it for lack of supplemental jurisdiction and failure to state a claim. Motion

14 to Dismiss (docket no. 29).

15 Discussion

16               1.   Cross-Motions for Partial Summary Judgment

17         The Court shall grant summary judgment if no genuine issue of material fact exists

18 and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

19 The moving party bears the initial burden of demonstrating the absence of a genuine issue

20 of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A fact is material if

21 it might affect the outcome of the suit under the governing law. Anderson v. Liberty

22 Lobby, Inc., 477 U.S. 242, 248 (1986). To survive a motion for summary judgment, the

23

     ORDER - 6
             Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 7 of 17




 1 adverse party must present affirmative evidence, which “is to be believed” and from

 2 which all “justifiable inferences” are to be favorably drawn. Id. at 255, 257. When the

 3 record, however, taken as a whole, could not lead a rational trier of fact to find for the

 4 non-moving party, summary judgment is warranted. See Beard v. Banks, 548 U.S. 521,

 5 529 (2006) (“Rule 56 ‘mandates the entry of summary judgment, after adequate time for

 6 discovery and upon motion, against a party who fails to make a showing sufficient to

 7 establish the existence of an element essential to that party’s case, and on which that

 8 party will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322)).

 9                a.      Duty to Defend

10         Alaska Airlines contends that “[t]he Kekona Complaint is replete with allegations

11 that squarely and unambiguously triggered Endurance’s duty to defend Alaska Airlines as

12 an additional insured under the Endurance Policy.” MPSJ at 9. Endurance “does not

13 contest its obligation to defend Alaska Airlines” and, as such, responds that Alaska

14 Airlines’ Motion is “effectively moot.” CMPSJ at 2 & 10.

15         Under Article III of the United States Constitution, courts have the authority to

16 adjudicate “Cases” and “Controversies.” Already, LLC v. Nike, Inc., 568 U.S. 85, 90

17 (2013). Our Supreme Court has repeatedly held that an actual controversy must exist

18 through all stages of the litigation, not only at the time the complaint is filed. Id. “A case

19 becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes of Article

20 III—‘when the issues presented are no longer live or the parties lack a legally cognizable

21 interest in the outcome.’” Id. (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982)).

22

23

     ORDER - 7
               Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 8 of 17




 1           Endurance argues that whether it breached a duty to defend Alaska Airlines in the

 2 Kekona Lawsuit is moot because the arbitrator previously ruled that Huntleigh breached

 3 its duty to defend Alaska Airlines; and Endurance, under the terms of the Endurance

 4 Policy, is obligated to indemnify Huntleigh for its liability to Alaska Airlines. But, as

 5 Alaska Airlines notes, under the Endurance Policy, Endurance owed separate duties to

 6 Alaska Airlines and Huntleigh, and it owed both a duty to indemnify and to defend both

 7 insureds. See Endurance Policy (docket no. 28 at 70) (containing a “Separation of

 8 Insureds Clause” providing that the policy applies “[s]eparately to each insured against

 9 whom claim is made or suit is brought) (emphasis in original)); see also id. at 84.

10 Because Endurance owed separate duties to defend and indemnify both Huntleigh and

11 Alaska Airlines, the issue of whether Endurance breached its duty to defend Alaska

12 Airlines is not rendered moot by the arbitrators’ conclusions. The issue of whether

13 Endurance breached its duty to defend Alaska Airlines is also relevant to Alaska Airlines’

14 bad faith claim.

15           Endurance states that it “does not contest its obligation to defend Alaska Airlines,”

16 CMPSJ at 2, and, aside from asserting that the issue is moot, Endurance does not brief

17 whether it breached any duty to defend Alaska Airlines. Under Washington law, 2 the

18

19
     The parties dispute whether Oregon or Washington law applies to the issue of Endurance’s duty to
     2

   defend Alaska Airlines, as the Endurance Policy does not contain any choice of law provision.
20 Washington courts engage in a conflict of laws analysis only when there is an actual conflict between the
   laws or interests of Washington and those of another state. Seizer v. Sessions, 132 Wn.2d 642, 648, 940
21 P.2d 261 (1997). No actual conflict exists because under both Oregon and Washington law, the duty to
   defend arises if the insurance policy conceivably covers the allegations within the four corners of the
   complaint. See Expedia, Inc. v. Steadfast Ins. Co., 180 Wn.2d 793, 803, 329 P.3d 59 (2014); West Hills
22 Dev. Co. v. Charis Claims Inc., 385 P.3d 1053 (Or. 2016). Although Endurance points out that Oregon

23

     ORDER - 8
               Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 9 of 17




 1 duty to defend arises if the insurance policy conceivably covers the allegations within the

 2 four corners of the complaint. See Expedia, Inc. v. Steadfast Ins. Co., 180 Wn.2d 793,

 3 803, 329 P.3d 59 (2014). Here, the Endurance Policy provided coverage for bodily injury

 4 resulting from aviation operations and included Alaska Airlines as an additional insured

 5 with respect to operations Huntleigh performed on behalf of Alaska Airlines. Endurance

 6 Policy (docket no. 28 at 59 & 90). The complaint in the Kekona Lawsuit alleged that, as

 7 Alaska Airlines’ agent, Huntleigh had the duty to provide Kekona with gate-to-gate

 8 escort service, Huntleigh breached its duty by failing to provide such service, and that

 9 Kekona sustained fatal injures as a result of Huntleigh’s acts and omissions. Kekona

10 Lawsuit Compl. (docket no. 28 at ¶¶ 134, 135, & 137). As the complaint in the Kekona

11 Lawsuit alleges bodily injury caused by operations Huntleigh performed (or failed to

12 perform) on behalf of Alaska Airlines, Endurance’s duty to defend Alaska Airlines was

13 triggered.

14           The Court concludes that the Endurance Policy expressly provides that Endurance

15 owes a separate duty to defend Alaska Airlines and that the allegations in the complaint

16 in the Kekona Lawsuit triggered Endurance’s duty to defend Alaska Airlines. The Court

17 therefore GRANTS Alaska Airlines’ Motion for Partial Summary Judgment, docket no.

18

19

20
     and Washington law differ on how courts may consider extrinsic evidence in relation to the duty to
21 defend, neither party argues that the Court must consider extrinsic evidence to decide whether Endurance
     owes a duty to defend in this case. Accordingly, no conflict exists and Washington law applies to this
22 issue.

23

     ORDER - 9
            Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 10 of 17




 1 27, and concludes that Endurance breached a duty to defend Alaska Airlines in the

 2 Kekona Lawsuit.

 3                b.      Choice of Law

 4         In its Cross-Motion for Partial Summary Judgment, Endurance argues that Oregon

 5 law applies to Alaska Airlines’ non-contract claims. Alaska Airlines asserts that

 6 Washington law applies.

 7         Federal courts sitting in diversity apply the forum state’s choice of law rules to

 8 determine the controlling substantive law, and the Court applies Washington’s choice of

 9 law rules. See Fields v. Legacy Health Sys., 413 F.3d 943, 950 (9th Cir. 2005).

10 “Washington law presumptively applies.” Newmont USA Ltd. v. Am. Home Assurance

11 Co., 676 F. Supp. 2d 1146, 1156 (E.D. Wash. 2009).

12         “When parties dispute choice of law, there must be an actual conflict between the

13 laws or interests of Washington and the laws or interests of another state before

14 Washington courts will engage in a conflict of laws analysis.” Seizer, 940 P.2d at 264.

15 An actual conflict exists “[w]hen the result of the issues is different under the law of the

16 two states.” Id. Here, the parties agree, and the Court concurs, that an actual conflict

17 exists between Oregon and Washington law with respect to Alaska Airlines’ claims for

18 coverage by estoppel and under the IFCA and the CPA, because Oregon law does not

19 provide for analogous relief. See CMPSJ at 13–15; Resp. to CMPSJ (docket no. 38 at 9–

20 10); see also Polygon Nw. Co. v. Nat’l Fire and Marine Ins. Co., No. C11-92Z, 2011 WL

21 2020749, *4–5 (W.D. Wash. May 24, 2011).

22

23

     ORDER - 10
               Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 11 of 17




 1            Because actual conflicts exist, the Court must determine whether Oregon or

 2 Washington has the “most significant relationship” to the issues. Seizer, 132 Wn.2d at

 3 650. “Washington courts follow the Restatement (Second) of Conflicts of Laws § 145 to

 4 determine which state’s law governs tort, IFCA, and CPA claims.” MKB Constructors v.

 5 Am. Zurich Ins. Co., 49 F. Supp. 3d 814, 832 (W.D. Wash. 2014). Section 145(1) directs

 6 courts to determine the state with the most significant relationship to the occurrence and

 7 the parties under the relevant factors stated in section 6. 3 Restatement (Second) of

 8 Conflict of Laws § 145(1). Under Section 145(2), courts must take into account four

 9 types of contacts in determining which state has the most significant relationship: “(1)

10 the place where the injury occurred, (2) the place where the conduct causing the injury

11 occurred, (3) the domicile, residence, nationality, place of incorporation, and place of

12 business of the parties, and (4) the place where the relationship, if any, between the

13 parties is centered.” Restatement (Second) of Conflict of Laws § 145(2).

14            The first contact, namely the injury to Alaska Airlines resulting from Endurance’s

15 failure to defend Alaska Airlines under the policy, occurred in Washington, as that is

16 where Alaska Airlines incurred the costs of defending itself against the Kekona Lawsuit

17 and where the Washington Superior Court entered judgment against it. See Newmont

18

19
     Section 6 instructs that relevant factors in a choice of law analysis are: “(a) the needs of the interstate
     3

   and international systems, (b) the relevant policies of the forum, (c) the relevant policies of other
20 interested states and the relative interests of those states in the determination of the particular issue, (d)
   the protection of justified expectations, (e) the basic policies underlying the particular field of law,
21 (f) certainty, predictability and uniformity of result, and (g) ease in the determination and application of
   the law to be applied.” Restatement (Second) of Conflict of Laws § 6.
22

23

     ORDER - 11
            Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 12 of 17




 1 USA Ltd., 676 F. Supp. 2d at 1163 (concluding that where the alleged injury is lack of

 2 performance of the duty to defend under the contract, the injury occurred where the

 3 underlying lawsuit was filed and defended). “Logically, when an insurance company acts

 4 in bad faith or violates IFCA or CPA, its insured will experience that injury where the

 5 insured is located.” MKB Constructors, 49 F. Supp. 3d at 833.

 6         When analyzing the second contact—the place where the conduct causing the

 7 injury occurred—courts generally consider where the insurance company makes its

 8 coverage decisions. Lange v. Penn Mut. Life Ins. Co., 843 F.2d 1175, 1179 (9th Cir.

 9 1988); Polygon Nw. Co., 2011 WL 2020749, at *6; but see Travelers Prop. Cas. Co. of

10 Am. v. AF Evans Co., No. C10-1110-JCC, 2012 WL 4113279, *8 (W.D. Wash. Sept. 19,

11 2012) (concluding that the place where the conduct causing the injury occurred was the

12 state in whose court the insured failed to defend the insured). Endurance is incorporated

13 under the laws of Delaware and is headquartered in New York. Compl. at ¶ 1.2. Thus,

14 the conduct causing injury did not occur in Washington or Oregon, and the Court gives

15 no weight to this contact.

16         The third contact considers the domicile, residence, nationality, place of

17 incorporation, and place of business of the parties. Alaska Airlines is an Alaska

18 corporation with its principal place of business in Washington. Compl. at ¶ 1.1.

19 Endurance is a Delaware corporation with its principal place of business in New York.

20 Id. at ¶ 1.2. Ultimately, this contact slightly weighs in favor of applying Washington law

21 because, while Alaska Airlines has a place of business in Oregon, see Service Agreement

22 (docket no. 31-1 at 2), its principal place of business is in Washington.

23

     ORDER - 12
               Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 13 of 17




 1            Finally, the fourth contact analyzes the place where the relationship between the

 2 parties is centered. This contact is neutral. The facts suggesting that Oregon law should

 3 apply include the following: Alaska Airlines and Huntleigh entered into the Service

 4 Agreement in Oregon, an agreement which required Alaska Airlines to be named as an

 5 additional insured in the Endurance Policy, and the place of performance of Huntleigh’s

 6 services under the Service Agreement was Oregon. On the other hand, other facts

 7 suggest that Washington law should apply: the Endurance Policy provided that

 8 Endurance owed a separate duty to defend and indemnify Alaska Airlines, which is

 9 headquartered in Washington, the Kekona Lawsuit was filed in Washington, injury

10 resulting from Endurance’s failure to defend Alaska Airlines occurred in Washington,

11 and the judgment against Alaska Airlines was entered in Washington. Cf. Polygon Nw.

12 Co., 2011 WL 2020749, at *6 (determining that a relationship was centered in Oregon

13 where the insurance was procured through an Oregon insurance broker, the injury

14 occurred in Oregon, and the underlying case was being litigated in Oregon). In sum, two

15 of the contacts are neutral and two of the contacts suggest that Washington law should

16 apply.

17            Moreover, one of the section 6 factors, the “relevant policies of the forum,”

18 weighs strongly in favor of applying Washington law. 4 “Washington ‘has a strong

19

20
     Endurance cites Polygon Nw. Co. to argue that courts do not consider the relevant factors listed in
     4

21 section 6 unless the four contacts from section 145(2) are evenly balanced. This is incorrect. Section
   145(1) clearly states that “[t]he rights and liabilities of the parties with respect to an issue in tort are
   determined by the local law of the state which, with respect to that issue, has the most significant
22 relationship to the occurrence and the parties under the principles stated in § 6.” Similarly,

23

     ORDER - 13
                Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 14 of 17




 1 interest in protecting insureds who must resort to litigation to establish coverage.’” MKB

 2 Constructors, 49 F. Supp. 3d at 834 (quoting Axess Int’l, Ltd. v. Intercargo Ins. Co., 107

 3 Wn. App. 713, 726, 30 P.3d 1 (2001)); see also Travelers Prop. Cas. Co. of Am., 2012

 4 WL 4113279, at *9 (noting that in a dispute over choice of law the “relevant policies of

 5 the forum” factor weighed strongly in favor of applying Washington law). Based on this

 6 strong interest, the fact that two of the four contacts weigh in favor of applying

 7 Washington law, and the presumption that Washington law applies, the Court concludes

 8 that Washington law applies to Alaska Airlines’ claims. 5 See Lange, 843 F.2d at 1181.

 9 The Court therefore DENIES Endurance’s Cross-Motion for Partial Summary Judgment,

10 docket no. 30.

11 //

12 //

13

14
     Polygon Nw. Co. provides that the contacts from section 145(2) “are to be considered while applying the
15 ‘principles of the Restatement (Second) of Conflict of Laws § 6.’” 2011 WL 2020749 at *5.
     5
         Endurance also argues that Alaska Airlines waived and/or should be estopped from contesting the
16 application of Oregon law. Endurance, however, only makes this argument under Oregon law, which the
     Court has determined does not apply to Alaska Airlines’ breach of contract or non-contract claims. Even
17   so, the Court is not persuaded by Endurance’s argument. Endurance first contends waiver and/or estoppel
     applies because “[t]hroughout the course of [Alaska Airlines’] tenders of the Kekona Lawsuit, it asserted
     that Oregon law applied . . . and it took the same position throughout the arbitration proceeding.” CMPSJ
18   at 23. But these tenders were before Alaska Airlines had received a copy of the Endurance Policy and
     learned that it contained an additional insured endorsement and did not contain a choice of law provision.
19   See Endurance Policy (docket no. 28 at 90). Prior to that, Alaska Airlines had based its tenders on the
     Service Agreement with Huntleigh, which contained a provision stating that Oregon law governed.
20   Service Agreement (docket no. 31-1 at 4). After receiving the Endurance Policy, Alaska Airlines’ tender
     to Endurance did not cite Oregon law. See Tender Letter, Ex. E to Fetters Decl. (docket no. 28 at 123–
     29). Endurance also argues that because Alaska Airlines was already granted relief regarding the duty to
21   defend based on Oregon law, applying Washington law in this case could lead to inconsistent rulings by
     the arbitrator and this Court. The Court, however, has already concluded that there is no conflict between
22   Oregon and Washington law on the issue of Endurance’s breach of the duty to defend.

23

     ORDER - 14
                Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 15 of 17




 1             2.      Motion to Dismiss

 2             USAIG moves to dismiss the claims that Endurance asserted in its Third-Party

 3 Complaint against them for lack of supplemental jurisdiction and for failure to state a

 4 claim. 6

 5             Endurance argues that this Court has supplemental jurisdiction over its claims

 6 asserted in the Third-Party Complaint against USAIG—specifically claims for

 7 declaratory relief, statutory contribution, equitable contribution, and subrogation—

 8 pursuant to 28 U.S.C. § 1367(a). See Resp. to MTD (docket no. 35). “[I]n any civil

 9 action of which the district courts have original jurisdiction, the district courts shall have

10 supplemental jurisdiction over all other claims that are so related to claims in the action

11 within such original jurisdiction that they form part of the same case or controversy.” 28

12 U.S.C. § 1367(a). Thus, for supplemental jurisdiction to apply, “[t]he claims must form

13 ‘but one constitutional case’ and ‘derive from a common nucleus of operative fact.’”

14 Mendoza v. Zirkle Fruit Co., 301 F.3d 1163, 1173 (9th Cir. 2002) (quoting United Mine

15 Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966)).

16             Even if the Court assumes, without deciding, that the claims asserted by Alaska

17 Airlines against Endurance and the claims asserted by Endurance against USAIG, arise

18 from a common nucleus of operative fact, the Court declines to exercise supplemental

19 jurisdiction over the claims asserted against USAIG in the Third-Party Complaint

20

21
     6
         Although Alaska Airlines joins USAIG’s Motion to Dismiss, Alaska Airlines does not move to dismiss
22 any of the third-party claims Endurance has asserted against it. See Joinder (docket no. 33).

23

     ORDER - 15
                Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 16 of 17




 1 because of the complexity, cost, and time it would add to the case. See United Mine

 2 Workers of Am., 383 U.S. at 726 (a district court considers judicial economy,

 3 convenience, fairness, and comity in considering whether to exercise its discretion to

 4 assert supplemental jurisdiction). 7 USAIG’s Motion to Dismiss, docket no. 29, is

 5 GRANTED, and all third-party claims asserted against USAIG are DISMISSED without

 6 prejudice.

 7 Conclusion

 8             For the foregoing reasons, the Court ORDERS:

 9             (1)     Alaska Airlines’ Motion for Partial Summary Judgment, docket no. 27, is

10 GRANTED.

11             (2)     Endurance’s Cross-Motion for Partial Summary Judgment, docket no. 30, is

12 DENIED.

13             (3)     USAIG’s Motion to Dismiss Endurance’s third-party claims asserted

14 against USAIG, docket no. 29, is GRANTED, these claims are dismissed without

15 prejudice, and United States Aircraft Insurance Group and United States Aviation

16 Underwriters Inc. are dismissed as third-party defendants.

17 //

18 //

19 //

20

21
     7
         Since the Court dismisses the claims against USAIG asserted in the Third-Party Complaint for lack of
22 jurisdiction, it need not address USAIG’s alternative argument for failure to state a claim.

23

     ORDER - 16
            Case 2:20-cv-01444-TSZ Document 44 Filed 09/03/21 Page 17 of 17




 1         (4)    The Clerk is directed to send a copy of this Order to all counsel of record.

 2         IT IS SO ORDERED.

 3         Dated this 3rd day of September, 2021.

 4

 5
                                                       A
                                                     Thomas S. Zilly
                                                     United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 17
